Exhibit 10.1

 

FIRST AMENDMENT

 

FIRST AMENDMENT TO ABL CREDIT AGREEMENT (this “First Amendment”), dated as of
February 27, 2013 to that certain Credit Agreement, dated as of May 25, 2011
(the “Credit Agreement”; capitalized terms used herein and not defined shall
have the meaning set forth in the Credit Agreement), among Emergency Medical
Services Corporation (the “Parent Borrower”), the lenders and other financial
institutions from time to time party thereto, Deutsche Bank AG New York Branch,
as swingline lender, as an issuing lender, as administrative agent for the
Lenders thereunder and as collateral agent for the Secured Parties and the
Issuing Lenders (the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Parent Borrower
and the Lenders party hereto, constituting no less than the Required Lenders
(determined immediately prior to giving effect to the First Amendment) and all
of the Lenders directly and adversely affected by this First Amendment agree to
the amendment of the Credit Agreement as set forth herein;

 

WHEREAS, the Parent Borrower, certain of the Parent Borrower’s subsidiaries and
the Collateral Agent are party to a Guarantee and Collateral Agreement, dated as
of May 25, 2011 (the “Guarantee and Collateral Agreement”);

 

WHEREAS, the parties to the Guarantee and Collateral Agreement agree to the
amendment of the Guarantee and Collateral Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE — L/C Fees and Commitment Agreements and Credit Agreement
Amendments.

 

(a)           Subject to the satisfaction of the conditions set forth in
Section Three hereof:

 

(1)           The Lenders and the Parent Borrower hereby agree that on the First
Amendment Effective Date, with respect to each Letter of Credit issued by the
Issuing Lender and outstanding on such date, the Parent Borrower shall pay in
cash to the Administrative Agent, for the account of each Lender and the
relevant Issuing Lender entitled thereto, all L/C Fees in respect of such
Letters of Credit accrued and unpaid from the date of the most recent L/C Fee
Payment Date falling prior to the First Amendment Effective Date to but not
including the First Amendment Effective Date.

 

(2)           The Letters of Credit outstanding on the First Amendment Effective
Date shall continue on and after the First Amendment Effective Date and
(x) shall be deemed to constitute a utilization of the Commitments under the
Credit Agreement (as amended by this First Amendment) and (y) shall accrue
letter of credit commissions and fees in accordance with

 

--------------------------------------------------------------------------------


 

Subsection 3.3(a) of the Credit Agreement (as amended by this First Amendment)
on and after the First Amendment Effective Date as if the First Amendment
Effective Date were a new date of issuance.

 

(3)           Upon the increase in the Commitments under the Credit Agreement
pursuant to the First Amendment becoming effective, each Lender immediately
prior to such increase that is providing less than its ratable share of the
increase in the Commitments (each, a “Commitment Decrease Lender “) shall
automatically and without further act be deemed to have assigned to each Lender
providing more than its ratable share of the increase in the Commitments (each,
a “Commitment Increase Lender “) a portion of, and each such Commitment Increase
Lender will automatically and without further act be deemed to have assumed a
portion of, such Commitment Decrease Lender’s participations under the Credit
Agreement in outstanding Letters of Credit such that on the First Amendment
Effective Date, after giving effect to each such deemed assignment and
assumption of such participations, the percentage of the aggregate outstanding
participations in Letters of Credit issued under the Credit Agreement held by
each Lender (including each such Commitment Increase Lender) will equal an
amount (expressed as a percentage) equal to (a) such Lender’s Commitment divided
by (b) the aggregate Commitments of all Lenders.

 

(b)           Subject to the satisfaction of the conditions set forth in
Section Three hereof:

 

(1)           The introductory paragraph of the Credit Agreement is hereby
amended by inserting the following text immediately after the text “dated as of
May 25, 2011,”:

 

“as amended, by that certain first amendment dated as of February 27, 2013 and
as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time,”.

 

(2)           The introductory paragraph of the Credit Agreement is hereby
further amended by inserting “, SIEMENS FINANCIAL SERVICES, INC., as Senior
Managing Agent” immediately after the text “as Documentation Agent”.

 

(3)           The following defined terms shall be added to Subsection 1.1 of
the Credit Agreement in the appropriate alphabetical order:

 

“Adjustment Date”: as defined in the definition of the term “Applicable Margin”
in this Subsection 1.1.

 

“Extension Election”:  as defined in Subsection 2.8(d).

 

“Extension Offer Deadline”:  as defined in Subsection 2.8(d).

 

“First Amendment Effective Date”:  February 27, 2013.

 

“Rollover Indebtedness”:  Indebtedness of the Parent Borrower issued to any
lender under the Term Loan Facility in lieu of such lender’s pro rata portion of
any prepayment of Term Loans made pursuant to the Term Loan Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

(4)           The definition of Additional Obligations Documents in Subsection
1.1 of the Credit Agreement is hereby amended by inserting the text “or Rollover
Indebtedness” immediately prior to the text “by any Loan Party.”.

 

(5)           The definition of Available Incremental Amount in Subsection 1.1
of the Credit Agreement is hereby amended in its entirety as follows:

 

“Available Incremental Amount”:  at any time, without duplication, an amount
equal to the sum produced by calculating the difference between (a) $650,000,000
and (b) the sum of (x) the Commitments plus (y) the sum of the aggregate
principal amount of all Incremental ABL Term Loans made plus all Incremental
Revolving Commitments established in each case prior to such date pursuant to
Subsection 2.6; provided that the sum of (x) plus (y) may not at any time exceed
$650,000,000.

 

(6)           The definition of Applicable Commitment Fee Rate in Subsection 1.1
of the Credit Agreement is hereby amended in its entirety as follows:

 

“Applicable Commitment Fee Rate”:  with respect to commitment fees payable
hereunder, (a) initially a percentage per annum equal to 0.375% and (b) from and
after the date that is three (3) months after the First Amendment Effective
Date, a rate per annum equal to the rate set forth below opposite the applicable
Average Daily Used Percentage:

 

Level

 

Average Daily Used
Percentage

 

Commitment Fee
Rate

 

 

 

 

 

 

 

I

 

< 50%

 

0.375

%

 

 

 

 

 

 

II

 

> 50%

 

0.250

%

 

(7)           The definition of Applicable Margin in Subsection 1.1 of the
Credit Agreement is hereby amended in its entirety as follows:

 

“Applicable Margin”:  a rate per annum equal to the rate set forth below for the
applicable type of Loan and opposite the applicable Average Daily Excess
Availability expressed as a percentage of Availability:

 

 

 

Average Daily

 

Applicable Margin

 

Level

 

Excess
Availability

 

Alternate
Base Rate

 

Adjusted
LIBOR

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 33% of Availability

 

1.00

%

2.00

%

 

 

 

 

 

 

 

 

II

 

Greater than 33% but less than or equal to 66% of Availability

 

0.75

%

1.75

%

 

 

 

 

 

 

 

 

III

 

Greater than 66% of Availability

 

0.50

%

1.50

%

 

3

--------------------------------------------------------------------------------


 

From and after the date of delivery to the Administrative Agent of the Borrowing
Base Certificate required by Subsection 7.2(f) with respect to a Fiscal Period
(each such date, an “Adjustment Date”), any change in the Applicable Margin
resulting from a change in Average Daily Excess Availability indicated by such
Borrowing Base Certificate for the period ending on such Adjustment Date shall
become effective with respect to all Loans and Letters of Credit outstanding on
and after such new Adjustment Date until the date immediately preceding the next
Adjustment Date on which a Borrowing Base Certificate is delivered indicating
another such change.  Notwithstanding the foregoing, Average Daily Excess
Availability expressed as a percentage of Availability (i) shall be deemed to be
in Level III from and including the First Amendment Effective Date to and
including the day immediately prior to the first Adjustment Date which occurs
after the First Amendment Effective Date and (ii) shall be deemed to be in Level
I at any time (after the expiration of the applicable cure period) during which
the Parent Borrower has failed to deliver the Borrowing Base Certificate
required by Subsection 7.2(f).

 

In addition, at all times while an Event of Default known to the Parent Borrower
shall have occurred and be continuing, the Applicable Margin shall not decrease
from that previously in effect as a result of the delivery of such Borrowing
Base Certificate.

 

(8)           The definition of Average Daily Excess Availability in Subsection
1.1 of the Credit Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

 

“Average Daily Excess Availability”: for any period, an amount equal to the
average daily Excess Availability for such period, calculated by dividing
(a) the sum of the aggregate amount of Excess Availability for each day during
such period by (b) the number of days in such period.

 

(9)           The definition of Commitment in Subsection 1.1. of the Credit
Agreement is hereby amended by deleting “$350,000,000” and replacing it with
“$450,000,000”.

 

(10)         The definition of Interest Period in Subsection 1.1 of the Credit
Agreement is hereby amended in clause (a) by (i) deleting “two” immediately
after the text “and ending one,” and (ii) inserting the text “two (2) months,”
immediately after the text “by each affected Lender,” and in clause (b) by
(i) deleting “two” immediately after the text “and ending one,” and
(ii) inserting the text “two (2) months,” immediately after the text “by each
affected Lender,”.

 

(11)         The definition of Dilution in Subsection 1.1. of the Credit
Agreement is hereby amended in its entirety as follows:

 

4

--------------------------------------------------------------------------------


 

“Dilution”: as of any date of determination, as to Accounts that are (i) EmCare
General Accounts relating to paragraph (b) only of the EmCare Business or
(ii) Other Eligible Accounts, in each case if applicable, a percentage, based
upon the experience of the immediately prior twelve (12) consecutive months,
that is the result of dividing the U.S. Dollar amount of (a) bad debt write
downs, discounts, contract allowances, credits, volume or other rebates, returns
or chargebacks with respect to such Accounts during such period, by (b) billings
with respect to such EmCare General Accounts relating to paragraph (b) only of
the EmCare Business or such Other Eligible Accounts respectively in each case
without duplication of any exclusion from the definition of “EmCare General
Eligible Accounts” or “Other Eligible Accounts” respectively during such twelve
(12) month period.

 

(12)         The definition of Dilution Reserve in Subsection 1.1. of the Credit
Agreement is hereby amended in its entirety as follows:

 

“Dilution Reserve”: as of any date of determination, (i) as to Accounts that are
Other Eligible Accounts, an amount equal to the product of (a) the amount (if
positive), expressed as a percentage, by which Dilution of such Accounts exceeds
5.00% and (b) the aggregate Accounts that are Other Eligible Accounts and
(ii) as to Accounts that are EmCare General Accounts relating to paragraph
(b) only of the EmCare Business, an amount equal to the product of (a) the
amount (if positive), expressed as a percentage, by which Dilution of such
Accounts exceeds 5.00% and (b) the aggregate Accounts that are EmCare General
Accounts relating to paragraph (b) only of the EmCare Business.

 

(13)         The definition of EmCare Business in Subsection 1.1 of the Credit
Agreement is hereby amended in its entirety as follows:

 

“EmCare Business”: (a) the provision of outsourced facility-based physician
services to healthcare facilities in the United States in respect of emergency
department, anesthesiology, hospitalist/inpatient, radiology and teleradiology
staffing and other businesses of a similar type or reasonably related thereto
and any business related thereto, (b) the provision of home-based healthcare and
related services by physicians, nurses, and licenced and non-licenced providers
to individuals and other businesses of a similar type or reasonably related
thereto and any business related thereto and (c) the provision of billing and
collection, recruiting, risk management, population health management, care
coordination and related services, medical monitoring and call center services
and other management services to healthcare facilities, insurance plans and
other third parties (other than Related Corporations) in the United States and
other businesses of a similar type or reasonably related thereto and any
business related thereto.

 

(14)         The definition of EmCare General Accounts in Subsection 1.1 of the
Credit Agreement is hereby amended by inserting the text “and paragraph (b)”
immediately following the text “paragraph (a)”.

 

(15)         The definition of EmCare General Eligible Accounts in Subsection
1.1 of the Credit Agreement is hereby amended by replacing the text “[Reserved]”
in clause (a) with the text “any unearned amounts”.

 

5

--------------------------------------------------------------------------------


 

(16)         The definition of EmCare Other Accounts in Subsection 1.1 of the
Credit Agreement is hereby amended by replacing the text “paragraph (b)” with
the text “paragraph (c)”.

 

(17)         The definition of FATCA in Subsection 1.1 of the Credit Agreement
is hereby amended in its entirety as follows:

 

“FATCA”:  Sections 1471 through 1474 of the Code as in effect on the Closing
Date (and any amended or successor provisions that are substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with any of the
foregoing and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

(18)         The definition of First Lien Term Obligations in Subsection 1.1 of
the Credit Agreement is hereby amended by inserting the text “, Rollover
Indebtedness” immediately prior to each occurrence of the text “and refinancing
Indebtedness”.

 

(19)         The definition of Loan Documents in Subsection 1.1 of the Credit
Agreement is hereby amended by inserting the text “the First Amendment to this
Agreement, dated as of February 27, 2013,” immediately after the text “this
Agreement,”.

 

(20)         The definition of Maximum Incremental Facilities Amount in
Subsection 1.1 of the Credit Agreement is hereby amended by deleting such
definition in its entirety as replacing it with the following:

 

“Maximum Incremental Facilities Amount”:  at any date of determination, the sum
of (i) $250.0 million plus (ii) an additional amount if, after giving effect to
the incurrence of such additional amount (or, after giving pro forma effect to
the incurrence of the entire committed amount of such additional amount), the
Consolidated First-Lien Net Leverage Ratio (as defined in the Term Loan Credit
Agreement) shall not exceed 4.00 to 1.00 (as set forth in an officer’s
certificate of a Responsible Officer of the Parent Borrower delivered to the
Administrative Agent at the time of such incurrence, together with calculations
demonstrating compliance with such ratio) (it being understood that (A) if pro
forma effect is given to the entire committed amount of any such additional
amount, such committed amount may thereafter be borrowed and reborrowed, in
whole or in part, from time to time, without further compliance with this
clause, (B) for purposes of calculating the Consolidated First-Lien Net Leverage
Ratio, any additional amount incurred under Subsection 8.13(a)(i)(B) and
pursuant to this clause (ii) of this definition shall be treated as if such
amount is Consolidated First-Lien Net Indebtedness (as defined in the Term Loan
Credit Agreement), regardless of whether such amount is actually secured and
(C) the 2013 Supplemental Term Loans (as defined in the Term Loan Credit
Agreement) shall not reduce borrowing capacity under the foregoing clause (i)).

 

(21)         The definition of Other Eligible Accounts in Subsection 1.1 of the
Credit Agreement is hereby amended by deleting at the end of clause (u) the text
“or” and inserting at the end of clause (v) the text “or (w)  any unearned
amounts.”.

 

6

--------------------------------------------------------------------------------


 

(22)         The definition of Payment Condition in Subsection 1.1 of the Credit
Agreement is hereby amended by (i) deleting the text “and” immediately prior to
the text “(d)” in the definition of “Fixed Charge Condition” and (ii) inserting
the following text immediately prior to the period (“.”) at the end of the
definition therein:  “; and (e) in respect of any dividend payment pursuant to
Subsection 8.3(i), 25.0%”.

 

(23)         The definition of Termination Date in Subsection 1.1 of the Credit
Agreement is hereby amended in its entirety as follows:

 

“Termination Date”:  the date which is the five (5) year anniversary of the
First Amendment Effective Date.

 

(24)         Subsection 2.8(d) of the Credit Agreement is hereby amended by
inserting the following text at the end of such Subsection:

 

The Parent Borrower may amend, revoke or replace an Extension Offer pursuant to
procedures reasonably acceptable to the Administrative Agent at any time prior
to the date (the “Extension Offer Deadline”) on which Lenders under the
applicable tranche or tranches are requested to respond to the Extension Offer. 
Any Lender may revoke its offer to participate in the Extension (an “Extension
Election”) at any time prior to 5:00 p.m. on the date that is two (2) Business
Days prior to the Extension Offer Deadline, at which point the Extension
Election becomes irrevocable (unless otherwise agreed by the Borrower).  The
revocation of an Extension Election prior to the Extension Offer Deadline shall
not prejudice any Lender’s right to submit a new Extension Election prior to the
Extension Offer Deadline.

 

(25)         The antepenultimate sentence in Subsection 7.6(a) is hereby amended
in its entirety as follows:

 

Each Borrower shall keep records of its Inventory in accordance with past
practice and shall furnish the Administrative Agent on an annual basis, upon
request of the Administrative Agent, with a summary showing inventory balance
per site (and costing of inventory) or, if a Dominion Event has occurred and is
continuing, more frequently as reasonably requested by the Administrative Agent,
in form and substance substantially consistent with the Parent Borrower’s past
practice or in such other form and substance as the Administrative Agent may
otherwise consent (such consent not to be unreasonably withheld) together with
such supporting information (including count sheets) as the Administrative Agent
shall reasonably request.

 

(26)         Subsection 7.6(b) is hereby amended in its entirety as follows:

 

At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, the Parent
Borrower and its Restricted Subsidiaries will grant access to the Administrative
Agent (including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent) to
such Person’s premises, books, records and accounts so that (i) the
Administrative Agent or an appraiser retained by the Administrative Agent may

 

7

--------------------------------------------------------------------------------


 

conduct (or engage third parties to conduct) such field examinations,
verifications and evaluations (including environmental assessments) as the
Administrative Agent may deem reasonably necessary or appropriate, including
evaluation of the Parent Borrower’s practices in the computation of the
Borrowing Base.  Unless an Event of Default exists, or if previously approved by
the Parent Borrower, no environmental assessment by the Administrative Agent may
include any sampling or testing of the soil, surface water or groundwater.  The
Administrative Agent may conduct one (1) field examination in each calendar year
in each case for all of the Loan Parties each at the Loan Parties’ expense;
provided that, the Administrative Agent may conduct up to two (2) field
examinations in a calendar year if Excess Availability falls below 30% of
Availability for five (5) consecutive Business Days at any time in such calendar
year, each at the Loan Parties’ expense.  Notwithstanding anything to the
contrary contained herein, after the occurrence and during the continuance of
any Event of Default, the Administrative Agent may cause such additional field
examinations to be taken for each of the Loan Parties as the Administrative
Agent in its reasonable discretion determines are necessary or appropriate
(each, at the expense of the Loan Parties).  All amounts chargeable to the
applicable Borrowers under this Subsection 7.6(b) shall constitute obligations
that are secured by all of the applicable Collateral and shall be payable to the
Agents hereunder.

 

(27)         Subsection 8.13(a) is hereby amended by (i) deleting the text “or
any Permitted Debt Exchange” and replacing it with the text “, any Permitted
Debt Exchange or any Rollover Indebtedness” and (ii) deleting the text
“1,440,000,000” and inserting the text “1,590,000,000” in lieu thereof.

 

(28)         Subsection 8.14(a) is hereby amended by (i) inserting the text “or
Rollover Indebtedness” immediately following the text “any Permitted Debt
Exchange” and (ii) inserting the text “, Rollover Indebtedness” immediately
following the text “Permitted Debt Exchange Notes”.

 

(29)         Subsection 11.2(a) of the Credit Agreement is hereby amended by:

 

(i)                                     deleting the text “Carin Keegan” and
replacing it with the text “MaryKay Coyle”;

 

(ii)                                  deleting the text “Telephone: (212)
250-6083” and replacing it with the following text:

 

“Telephone: (212) 250-6039

Email: marykay.coyle@db.com

 

and

 

Deutsche Bank Trust Company Americas

5022 Gate Parkway, Suite 200

Jacksonville, Florida 32256

Attention: Randall Mann Facsimile: (904) 271-2585

Telephone: (904) 271-2569

Email: randall.mann@db.com”; and

 

8

--------------------------------------------------------------------------------


 

(iii)                               inserting the text “Email:
arockwell@whitecase.com” immediately following the text “Telephone: (212)
819-7888”.

 

(30)         Subsection 11.2(d) of the Credit Agreement is hereby amended by
(i) deleting the text “; provided that the foregoing shall not apply to notices
to any Lender or Issuing Lender pursuant to Section 2 or Section 3,
respectively, if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under Section 2
or Section 3, respectively, by electronic communication.  The Administrative
Agent or the Parent Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications” and (ii) deleting the text
“received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement)” and replacing it with “to have
been duly made or given when delivered”.

 

(31)         Schedule A of the Credit Agreement is hereby amended by deleting it
in its entirely and replacing it with Schedule A attached hereto.

 

(32)         Schedule 7.2 to the Credit Agreement is hereby amended by deleting
the text “http://ir.emsc.net” and inserting
“http://investor.emsc.net/sec-filings”.

 

SECTION TWO - Guarantee and Collateral Agreement Amendments.  Subject to the
satisfaction of the conditions set forth in Section Four hereof:

 

(1)           The definition of Borrower Obligations in Subsection 1.1 of the
Guarantee and Collateral Agreement is hereby amended by inserting the following
sentence at the end of such definition:  “With respect to any Guarantor, if and
to the extent, under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest for, the
obligation (the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act is or becomes illegal, the Borrower
Obligations guaranteed by such Guarantor shall not include any such Excluded
Obligation.”.

 

(2)           The definition of Guarantor Obligations in Subsection 1.1 of the
Guarantee and Collateral Agreement is hereby amended by inserting the following
sentence at the end of such definition: “With respect to any Guarantor, if and
to the extent, under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest for, the
obligation (the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act is or becomes illegal, the Guarantor
Obligations of such Guarantor shall not include any such Excluded Obligation.”.

 

9

--------------------------------------------------------------------------------


 

SECTION THREE - Conditions to Effectiveness relating to Credit Agreement
Amendments.  This First Amendment relating to the Credit Agreement Amendments
shall become effective on the date (the “First Amendment Effective Date”) when
the following conditions shall have been satisfied:

 

(1)           the Parent Borrower, the Lenders constituting the Required Lenders
(determined immediately prior to giving effect to the First Amendment) and all
of the Lenders directly and adversely affected by this First Amendment shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile transmission) the same
to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036,
attention:  Mike Brown (facsimile number: 212-354-8113, email address:
michael.brown@whitecase.com);

 

(2)           the Parent Borrower shall have paid, or caused to be paid, to the
Agents and Lenders party hereto the consent and upfront fees payable by the
Parent Borrower to the Agents and such Lenders in connection with this
Amendment;

 

(3)           the Parent Borrower shall deliver to the Administrative Agent and
the Lenders an opinion from each of Debevoise & Plimpton LLP and the General
Counsel of the Parent Borrower, in form and substance reasonably satisfactory to
the Administrative Agent and dated as of the First Amendment Effective Date;

 

(4)           the Administrative Agent shall have received (A) true and complete
copies of resolutions of the board of directors or a duly authorized committee
thereof of the Parent Borrower approving and authorizing the execution, delivery
and performance of this First Amendment, and the performance of the Credit
Agreement as amended by this First Amendment, certified as of the First
Amendment Effective Date by a Responsible Officer, secretary or assistant
secretary of the Parent Borrower as being in full force and effect without
modification or amendment and (B) good standing certificate (or the equivalent
thereof) for the Parent Borrower from its jurisdiction of formation.

 

SECTION FOUR - Conditions to Effectiveness relating to Guarantee and Collateral
Agreement Amendments.  This First Amendment relating to the Guarantee and
Collateral Agreement Amendments shall become effective on the date (the “First
Amendment Effective Date”) when each affected Granting Party (as defined in the
Guarantee and Collateral Agreement) and the Collateral Agent shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036, attention:  Mike Brown
(facsimile number: 212-354-8113, email address: Michael.brown@whitecase.com);

 

SECTION FIVE - Representations and Warranties; No Default.  In order to induce
the Lenders to consent to this First Amendment, the Parent Borrower represents
and warrants to each of the Lenders and the Agents that on and as of the date
hereof after giving effect to this First Amendment, (i) no Default or Event of
Default exists on or as of the First Amendment Effective Date; (ii) the
representations and warranties of each Loan Party contained in Section 5 of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof except to the extent that such
representations and

 

10

--------------------------------------------------------------------------------


 

warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; (iii) the execution, delivery and performance of this First Amendment has
been duly authorized by all necessary corporate or limited liability company
action on the part of the Parent Borrower, has been duly executed and delivered
by the Parent Borrower and constitutes a legal, valid and binding obligation of
the Parent Borrower, enforceable against the Parent Borrower in accordance with
its terms, except to the extent that the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and (iv) the execution and delivery hereof by the Parent Borrower and the
performance and observance by the Parent Borrower of the provisions hereof do
not violate or conflict with (A) any Organizational Document of the Parent
Borrower or (B) any Requirement of Law applicable to the Parent Borrower or
result in a breach of any provision of any Contractual Obligation of the Parent
Borrower in any respect that would reasonably be expected to have a Material
Adverse Effect.

 

SECTION SIX - Reference to and Effect on the Credit Agreement and the Notes.  On
and after the effectiveness of this First Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this First Amendment. 
The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this First Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
The execution, delivery and effectiveness of this First Amendment shall not,
except as expressly provided herein, operate as an amendment or waiver of any
right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute an amendment or waiver of any provision of any of the
Loan Documents.

 

SECTION SEVEN - Execution in Counterparts.  This First Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract.  Delivery of an executed
counterpart of this First Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this First Amendment.

 

SECTION EIGHT - Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Randel G. Owen

 

Name:

Randel G. Owen

 

Title:

Chief Financial Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first above written.

 

 

 

 

 

Deutsche Bank AG New York Branch,

 

Individually and as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

 

 

By:

/s/ Marcus Tarkington

 

Name:

Marcus Tarkington

 

Title:

Director

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this First Amendment.  Each Guarantor further acknowledges and agrees that all
Obligations with respect to the Revolving Commitments under the Credit Agreement
as modified by this Amendment shall be fully guaranteed and secured pursuant to
the Guarantee and Collateral Agreement in accordance with the terms and
provisions thereof.  Each Guarantor hereby agrees to the amendments contemplated
by Section Two hereof.

 

 

 

 

GUARANTORS:

 

 

 

CDRT ACQUISITION CORPORATION

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

A1 LEASING, INC.

 

ABBOTT AMBULANCE, INC.

 

ADAM TRANSPORTATION SERVICE, INC.

 

AFFILION, INC.

 

AIR AMBULANCE SPECIALISTS, INC.

 

AMBULANCE ACQUISITION, INC.

 

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

 

AMERICAN INVESTMENT ENTERPRISES, INC.

 

AMERICAN MEDICAL PATHWAYS, INC.

 

AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

 

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

 

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

 

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

 

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

 

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

 

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

 

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

 

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

 

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

 

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

 

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

 

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

 

AMERICAN MEDICAL RESPONSE WEST

 

AMERICAN MEDICAL RESPONSE, INC.

 

AMR HOLDCO, INC.

 

ARIZONA OASIS ACQUISITION, INC.

 

ASSOCIATED AMBULANCE SERVICE, INC.

 

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

 

ATLANTIC/KEY WEST AMBULANCE, INC.

 

ATLANTIC/PALM BEACH AMBULANCE, INC.

 

BESTPRACTICES, INC.

 

BLYTHE AMBULANCE SERVICE

 

BROWARD AMBULANCE, INC.

 

DESERT VALLEY MEDICAL TRANSPORT, INC.

 

EHR MANAGEMENT CO.

 

EMCARE ANESTHESIA PROVIDERS, INC.

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EMCARE HOLDCO, INC.

 

EMCARE HOLDINGS INC.

 

EMCARE OF CALIFORNIA, INC.

 

EMCARE PHYSICIAN PROVIDERS, INC.

 

EMCARE PHYSICIAN SERVICES, INC.

 

EMCARE, INC.

 

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

 

FIVE COUNTIES AMBULANCE SERVICE, INC.

 

FLORIDA EMERGENCY PARTNERS, INC.

 

GOLD COAST AMBULANCE SERVICE

 

HANK’S ACQUISITION CORP.

 

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

 

HEMET VALLEY AMBULANCE SERVICE, INC.

 

HERREN ENTERPRISES, INC.

 

HOLIDAY ACQUISITION COMPANY, INC.

 

INTERNATIONAL LIFE SUPPORT, INC.

 

KUTZ AMBULANCE SERVICE, INC.

 

LIFECARE AMBULANCE SERVICE, INC.

 

LIFEFLEET SOUTHEAST, INC.

 

MEDEVAC MEDICAL RESPONSE, INC.

 

MEDEVAC MIDAMERICA, INC.

 

MEDIC ONE AMBULANCE SERVICES, INC.

 

MEDIC ONE OF COBB, INC.

 

MEDI-CAR AMBULANCE SERVICE, INC.

 

MEDI-CAR SYSTEMS, INC.

 

MEDICWEST AMBULANCE, INC.

 

MEDICWEST HOLDINGS, INC.

 

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

 

MERCY AMBULANCE OF EVANSVILLE, INC.

 

MERCY LIFE CARE

 

MERCY, INC.

 

METRO AMBULANCE SERVICE (RURAL), INC.

 

METRO AMBULANCE SERVICE, INC.

 

METRO AMBULANCE SERVICES, INC.

 

METROPOLITAN AMBULANCE SERVICE

 

MIDWEST AMBULANCE MANAGEMENT COMPANY

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MOBILE MEDIC AMBULANCE SERVICE, INC.

 

NEVADA RED ROCK AMBULANCE, INC.

 

NEVADA RED ROCK HOLDINGS, INC.

 

PARAMED, INC.

 

PARK AMBULANCE SERVICE INC.

 

PHYSICIAN ACCOUNT MANAGEMENT, INC.

 

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

 

PROVIDER ACCOUNT MANAGEMENT, INC.

 

PUCKETT AMBULANCE SERVICE, INC.

 

RADIOLOGY STAFFING SOLUTIONS, INC.

 

RADSTAFFING MANAGEMENT SOLUTIONS, INC.

 

RANDLE EASTERN AMBULANCE SERVICE, INC.

 

REIMBURSEMENT TECHNOLOGIES, INC.

 

RIVER MEDICAL INCORPORATED

 

SEMINOLE COUNTY AMBULANCE, INC.

 

SPRINGS AMBULANCE SERVICE, INC.

 

STAT HEALTHCARE, INC.

 

SUNRISE HANDICAP TRANSPORT CORP.

 

TEK AMBULANCE, INC.

 

TIDEWATER AMBULANCE SERVICE, INC.

 

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

 

V.I.P. PROFESSIONAL SERVICES, INC.

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

CLINICAL PARTNERS MANAGEMENT COMPANY, LLC

 

EMS OFFSHORE MEDICAL SERVICES, LLC

 

NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.

 

SEAWALL ACQUISITION, LLC

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Manager

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ACCESS 2 CARE, LLC

 

 

 

 

By:

MISSION CARE SERVICES, LLC,

 

 

 

as manager of Access 2 Care, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC.,

 

 

 

as manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

AMR BROCKTON, L.L.C.

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE OF

 

 

 

MASSACHUSETTS, INC., as manager and

 

 

 

sole member of AMR Brockton, L.L.C.

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

AMERICAN MEDICAL RESPONSE DELAWARE

 

VALLEY, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE MID-

 

 

 

ATLANTIC, INC., as sole member of

 

 

 

American Medical Response Delaware

 

 

 

Valley, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

APEX ACQUISITION LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex

 

 

 

Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

GUARANTORS (cont’d):

 

 

 

EMS MANAGEMENT LLC

 

 

 

 

By:

EMCARE HOLDCO, INC.,

 

 

 

as member of EMS Management LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

By:

AMR HOLDCO, INC.,

 

 

 

as member of EMS Management LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EVERRAD, LLC

 

 

 

 

By:

TEMPLETON READINGS, LLC, as sole member of

 

 

 

EverRad, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Templeton

 

 

 

Readings, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

MEDASSOCIATES, LLC

 

 

 

 

 

 

By:  EMCARE, INC., as sole member of MedAssociates, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

GUARANTORS (cont’d):

 

 

 

MISSION CARE OF ILLINOIS, LLC

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager

 

 

 

of Mission Care of Illinois, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as

 

 

 

manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MISSION CARE OF MISSOURI, LLC

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager of

 

 

 

Mission Care of Missouri, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as

 

 

 

manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MISSION CARE SERVICES, LLC

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as
manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

MSO NEWCO, LLC

 

 

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of

 

 

 

MSO Newco, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex

 

 

 

Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

GUARANTORS (cont’d):

 

 

 

PINNACLE CONSULTANTS MID-ATLANTIC, L.L.C.

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of

 

 

 

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex

 

 

 

Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

PROVIDACARE, L.L.C.

 

 

 

 

 

 

By:

AMERICAN MEDICAL PATHWAYS, INC., as sole

 

 

 

member of ProvidaCare, L.L.C.

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

REGIONAL EMERGENCY SERVICES, L.P.

 

 

 

 

By: FLORIDA EMERGENCY PARTNERS, INC., as
general partner of Regional Emergency Services, L.P.

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

SUN DEVIL ACQUISITION LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Sun Devil

 

 

 

Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

TEMPLETON READINGS, LLC

 

 

 

 

By: EMCARE, INC., as sole member of Templeton Readings, LLC

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EMERGENCY MEDICAL SERVICES L.P.

 

 

 

 

 

 

By:

EMERGENCY MEDICAL SERVICES

 

 

 

CORPORATION, as general partner of

 

 

 

Emergency Medical Services L.P.

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

FOUNTAIN AMBULANCE SERVICE, INC.

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MEDICS AMBULANCE, INC.

 

MEDICS AMBULANCE SERVICE, INC.

 

MEDICS AMBULANCE SERVICE (DADE), INC.

 

MEDICS EMERGENCY SERVICES OF

 

PALM BEACH COUNTY, INC.

 

MEDICS SUBSCRIPTION SERVICES, INC.

 

MEDICS TRANSPORT SERVICES, INC.

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ACUTE MANAGEMENT, LLC

 

 

 

 

By:

HAWKEYE HOLDCO LLC, as sole member of Acute Management, LLC.

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

 Chief Executive Officer

 

 

 

HAWKEYE HOLDCO LLC

 

 

 

 

By:

EMCARE, INC as sole member of Hawkeye Holdco LLC

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

Bank of America, N.A.

 

 

 

(Please type or print legal name of Lender)

 

 

 

 

By:

  /s/ Gregory A. Kress

 

 

Name:

Gregory A. Kress

 

 

Title:

Senior Vice President

 

 

BANK OF AMERICA, N.A.

 

 

 

 

[If a second signature is required]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

BARCLAYS BANK PLC

 

(Please type or print legal name of Lender)

 

 

 

 

By:

  /s/ Vanessa Kurbatskiy

 

 

Name:

Vanessa Kurbatskiy

 

 

Title:

Vice President

 

 

 

 

[If a second signature is required]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

UBS LOAN FINANCE LLC

 

(Please type or print legal name of Lender)

 

 

 

 

By:

 /s/ Lana Gifas

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

[If a second signature is required]

 

 

 

By:

/s/ Joselin Fernandes

 

 

Name:

Joselin Fernandes

 

 

Title:

Associate Director

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

 

 

 

Siemens Financial Services, Inc.

 

 

 

 

 

 

By:

/s/ James Tregillies

 

 

Name:

James Tregillies

 

 

Title:

Vice President

 

 

 

 

 

[If a second signature is required]

 

 

 

 

 

By:

/s/ John Finore

 

 

Name:

John Finore

 

 

Title:

Vice President

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Sharon M. Liss

 

 

Name:

Sharon M. Liss

 

 

Title:

Authorized Signatory

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

 

 

 

 

 

By:

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Vice President

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

 

 

 

 

 

 

By:

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Authorized Signatory

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

 

Citibank, N.A.

 

 

 

 

 

By:

/s/ Michael J. Smolow

 

 

Name:

Michael J. Smolow

 

 

Title:

Director and Vice President

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed as of the date first written above.

 

 

 

 

 

Natixis

 

(Please type or print legal name of Lender)

 

 

 

 

 

 

 

By:

/s/ Alvin Massy

 

 

Name:

Alvin Massy

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Kelvin Cheng

 

 

Name:

Kelvin Cheng

 

 

Title:

Director

 

EMSC - SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

Deutsche Bank AG New York Branch, as ABL Agent under that certain Intercreditor
Agreement dated as of May 25, 2011 (the “Intercreditor Agreement”) and Deutsche
Bank AG New York Branch, as Term Loan Agent under the Intercreditor Agreement
hereby acknowledge that the Revolving Commitments as amended by this Amendment
will constitute ABL Obligations (as defined in the Intercreditor Agreement),
under the Original ABL Credit Agreement (as defined in the Intercreditor
Agreement).

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as ABL Agent

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

Name:

Carin Keegan

 

Title:

Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as Term Loan Agent

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

Name:

Carin Keegan

 

Title:

Director

 

EMSC — SIGNATURE PAGE TO FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

--------------------------------------------------------------------------------